Citation Nr: 0316016	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  96-16 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disorder.  

2.  Entitlement to service connection for "teeth problems" 
claimed as secondary to medications taken for service 
connected disabilities.  

3.  Entitlement to an increased rating for a bilateral knee 
disorder, rated 10 percent disabling.


[The issue of entitlement to secondary service connection for 
a bilateral foot disorder, to include the residuals of the 
dislocation of the right subtalar joint, will be the subject 
of a separate Board decision.]


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to 
September 1993.  

Both of the Veterans Law Judges who have heard the 
appellant's testimony concerning the back, teeth and knee 
claims will participate in adjudicating the appellant's 
appeal as to these issues.  A panel of three Veterans Law 
Judges composed of the two Veterans Law Judges who presided 
over the appellant's Board hearings, plus another Veterans 
Law Judge, will decide these three issues on appeal.  See 38 
U.S.C.A. §§ 7102(a), 7107(c).

REMAND

A determination has been made that additional development is 
necessary in the current appeal.  The Board notes that the 
issues which are the subject of this remand order were 
previously remanded to the RO by the Board in June 2000 and 
May 2002.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2002) are 
fully met.  

2.  Upon completion of the development, 
the RO should readjudicate the 
appellant's claims, with consideration 
given to all of the evidence of record, 
including the evidence obtained by the RO 
after the June 2000 Board remand was 
issued.  All contentions, arguments, 
theories of entitlement raised by the 
appellant should be fully addressed by 
the RO, to include his claim that 
finality did not attach to the prior 
denial of his claim of service connection 
for the back disorder on the basis that 
he never received a copy of the January 
1995 notice letter advising him of the 
adverse determination on that claim.

3.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC) concerning the denied 
issue(s).  The SSOC must contain notice 
of all relevant actions taken on the 
claim(s) for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue(s) currently on appeal.An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





			
	CONSTANCE B. TOBIAS	MARK W. GREENSTREET
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




